         Case 1:16-cr-00273-DLC Document 493 Filed 02/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
                                PROBATION DEPARTMENT

                                    Petition for Summons
                                  with Attached Request for
                       Court Action Direction Detailing Probable Cause

Probationer: Bryan Daffin                             Docket Number: 1:16CR00273-14 (DLC)

Sentencing Judge: Honorable Denise Cote, U.S. District Judge

Date of Original Sentence: June 30, 2017

Original Offense: Conspiracy to Distribute and Possess with Intent to Distribute Cocaine Base, in
Violation of 21 USC 841(b)(1)(C) and 846, a Class C Felony

Original Sentence: Sixty (60) Months' Probation

Type of Supervision: Probation Date Supervision Commenced: June 30, 2017

                   PETITIONING THE COURT TO ISSUE A SUMMONS

The probationer has not complied with the following condition(s) of supervision:

Nature of Noncompliance

1. ON OR ABOUT JANUARY 31, 2021, IN BRONX COUNTY, NEW YORK, THE
   PROBATIONER COMMITTED A STATE CRIME, CRIMINAL POSSESSION OF A
   WEAPON IN THE 2ND DEGREE, IN VIOLATION OF NEW YORK PENAL LAW
   263.03(3), A CLASS C FELONY, IN THAT HE POSSESSED A LOADED FIREARM.
   MANDATED CONDITION, MANDATORY REVOCATION, GRADE B VIOLATION.

2. ON OR ABOUT JANUARY 31, 2021, IN BRONX COUNTY, NEW YORK, THE
   PROBATIONER COMMITTED A STATE CRIME, CRIMINAL POSSESSION OF A
   FIREARM, IN VIOLATION OF NEW YORK PENAL LAW 265.1B, A CLASS E
   FELONY, IN THAT HE POSSESSED A FIREARM. MANDATED CONDITION,
   MANDATORY REVOCATION, GRADE B VIOLATION.

3. ON OR ABOUT JANUARY 31, 2021, IN BRONX COUNTY, NEW YORK, THE
   PROBATIONER COMMITTED A STATE CRIME, CRIMINAL POSSESSION OF A
   WEAPON IN THE 4TH DEGREE, IN VIOLATION OF NEW YORK PENAL LAW
   265.01, A CLASS A MISDEMEANOR, IN THAT HE POSSESSED A FIREARM.
   MANDATED CONDITION, MANDATORY REVOCATION, GRADE C VIOLATION.

4. ON OR ABOUT JANUARY 31, 2021, IN BRONX COUNTY, NEW YORK, THE
   PROBATIONER COMMITTED A LOCAL CRIME, LEAVING THE SCENE OF AN
         Case 1:16-cr-00273-DLC Document 493 Filed 02/18/21 Page 2 of 2

Daffin, Bryan                      2                        1989963 – ER
Docket No.: 1:16CR00273-14 (DLC)
  INCIDENT WITHOUT REPORTING, IN VIOLATION OF VEHICLE TRAFFIC LAW
  600(2)(A), A CLASS B MISDEMEANOR, IN THAT HE AND HIS CO-DEFENDANT
  FLED ON FOOT AFTER HIS CO-DEFENDANT RAN A STOP SIGN AND REAR
  ENDED ANOTHER VEHICLE WITHOUT EXCHANGING INFORMATION WITH
  THE OTHER DRIVER. MANDATED CONDITION, GRADE C VIOLATION.

5. ON OR ABOUT JANUARY 31, 2021, IN BRONX COUNTY, NEW YORK, THE
   PROBATIONER COMMITTED A LOCAL CRIME, POSSESSION OF AMMUNITION
   IN VIOLATION OF ADMINISTRATIVE CODE 10-131(I)(3), A CLASS B
   MISDEMEANOR, IN THAT HE POSSESSED A PISTOL WITH AMMUNITION.
   MANDATED CONDITION, MANDATORY REVOCATION, GRADE C VIOLATION.

U.S. Probation Officer Recommendation:

     The term of supervision should be:

          [X ] Revoked



I declare under penalty of perjury that the foregoing is true and correct. (Supporting
documentation is attached)



                                                  Respectfully submitted,

                                                  Michael Fitzpatrick
                                                  Chief U.S. Probation Officer

                                                  Elisha Rivera
                                                  Supervisory U.S. Probation Officer




DATE: February 5, 2021
